 

[img1.jpg]


Kenneth M. Borow, M.D.

President and CEO

Encorium Group, Inc.

1275 Drummers Lane

Wayne, PA 19087

Office:     610-975-9533

Mobile:   610-299-7855

kborow@encorium.com

www.encorium.com

 

 

TO:

Nadav Kidron

 

President and CEO

 

Oramed Pharmaceuticals, Inc.

 

 

FROM:

Kenneth M. Borow, M.D.

 

 

DATE:

27 April 2007

 

 

RE:

Encorium Proposal to Oramed Pharmaceuticals, Inc.

 

 

Encorium is a full service multi-national contract research organization with
both clinical and developmental expertise covering an array of disease states
and indications. Our breath of experience is far reaching and includes drugs and
biologics, pharmacogenomics, gene and stem cell therapies, and medical devices
as well as conventional and non-conventional (peptide/proteins/antibodies) new
chemical entities. Our trials experience includes efficacy and safety
evaluations for all phases of clinical development from Phase I to Phase IV. We
have been involved in more than 30 NDAs and multiple European filings over the
past 15 years. For many of these programs, beyond the conventional clinical
related services, we have also provided preclinical (toxicological,
pharmacology, pharmaceutics etc), pharmacokinetic and clinical pharmacology
services including biopharmaceutics and subsequent human evaluation studies for
a variety of dosage forms and routes of administration. We believe that all of
these experiences are directly applicable to Oramed’s insulin program.

 

With a staff of nearly 300 worldwide, Encorium Group, Inc. is large enough to
meet almost any development program needs yet small enough to allow us to
provide individualized services to our clients and their programs. Our
responsiveness to our client’s needs and our attention to detail are our
hallmarks. Collectively, Encorium’s early stage development group has over 100
man/woman years of drug development experience. We believe that our expertise is
not characterized by indication but by an intimate and sometimes painful
knowledge of the drug approval process itself. While specific indication
expertise may be available in the CRO marketplace, expertise on how to make a
drug is a rare commodity and much more difficult to find. This is where we at
Encorium believe we excel.

 

 

Encorium-Oramed Proposal

Page 1

Confidential

5 May 2007

 


--------------------------------------------------------------------------------



 

 

Unlike other CROs, Encorium dedicates a substantial amount of its internal
resources and time to assist early stage and small size
pharmaceutical/biotechnology companies in their drug or medical device programs.
We believe that this makes us unique among our peers. We approach our
relationships with smaller organizations as co-development opportunities rather
than from the perspective of a conventional service provider although we are
flexible and work within the structure our clients’ desire. Our goal is to
advance the project to its next development stages whether judged on financial,
clinical, scientific, or regulatory progress. To that end many of Encorium's
management, including both senior and even lower level employees, have
first-hand experience working in or with smaller pharmaceutical/biotech
organizations. This experience translates into Encorium having a unique
appreciation and understanding of the practical realities and priorities
required by these smaller organizations. These priorities are frequently quite
different and often in conflict with those of large pharmaceutical
organizations. We are not only committed to conducting the requisite human and
animal studies necessary for ultimate regulatory and commercial approval but
also to further the advancement of the company’s technology and innovation.
Encorium’s management team and company-wide drug development expertise can
assist a company’s internal management in balancing the need for
proof-of-concept programs with scientifically valid and acceptable development
studies.

 

Oramed’s oral delivery technology for insulin is both timely and innovative.
Although much of the data generated at this stage in its development cycle is,
by necessity, preliminary in nature, it is evident that the technology is both
unique and has a reasonable probability of success. Encorium believes that its
expertise in drug development and specifically diabetes will be of great benefit
to the advancement of Oramed’s technology to the next stages in its development.
With respect to Oramed’s specific needs, our experience in clinical trials
involving diabetic patients is quite extensive including approximately 15
studies at almost 400 sites worldwide enrolling over 6000 patients. Encorium has
completed over 30 Phase I studies in the past 2 years many being conventional
safety and dose ranging experiments. These studies were conducted with various
therapeutic agents at a variety of clinical centers worldwide. Approximately
one-third of these studies were first in man trials for NCEs and many were
conducted in support of original IND filings. We also have extensive experience
in aiding our smaller clients in their fund raising/commercialization efforts
via enhancement of their technical portfolio as well as in presentations and
negotiations.

 

The following is a brief preliminary outline of the services and programs that
Encorium can provide to assist in the product development and commercialization
activities of Oramed’s oral insulin product. Our intent is to complement the
expertise and resources currently available within Oramed with our own. If the
need arises, we will assist Oramed in identifying and monitoring external
resources in support of the US IND approval.

 

 

Encorium-Oramed Proposal

Page 2

Confidential

5 May 2007

 


--------------------------------------------------------------------------------



 

 

Project and Technical Management

Encorium can assist in the development, implementation, and oversight of a
scientifically and regulatory sound strategic project plan for the filing and
approval of Oramed’s oral insulin product on a worldwide basis. The current
focus is obtaining the required information to open an IND and file this with
the FDA. The program will include preliminary studies, costs and timelines.
Although it is highly likely that Oramed will be able to progress directly into
Phase IIa studies in diabetic patients, standardized dose ranging/safety studies
will still have to be performed in these patients. Acceptance by the FDA for
this accelerated development strategy will therefore be required. Encorium’s
project management and scientific expertise in the areas of biopharmaceutics,
clinical pharmacology, and diabetes will aid substantially in the development
and acceptance of this strategic development plan. Encorium will assign
individual project managers who will provide the necessary scientific and
operational oversight to Oramed’s program

 

Regulatory Filings

Given the preliminary nature of the program to date and its necessary focus on
formulation development the available preclinical animal and CMC information,
both proprietary and published, will need to be evaluated and appropriate
studies performed if necessary. Encorium will use its internal and external
resources to assist in generating the necessary studies and documentation
suitable for IND and/or European filings. These activities will include CMC,
preclinical pharmacology summarization, toxicological evaluations and regulatory
support documentation included prior human experience and safety information.
The role of Oramed’s “excipients” in the formulation would also have to be
clearly identified and documented. Communications and other interactions with
the FDA and other regulatory authorities worldwide will be initiated in order to
determine the necessary development programs requirements and gain their
generalized acceptance.

 

Pre Clinical Program

Details of the manufacturing and production of preclinical and clinical supplies
will be required to support any regulatory filings. Documentation, translation,
and summarization may have to be performed in support of the CMC component of
the IND. All material will be required to meet US GLP/GMP standards and
appropriate audits may have to be performed. The presence of biologically
significant excipients will require additional oversight and analysis. Encorium
staff has extensive experience in such activities having performed similar
services on numerous IND filings in the past. The presence of regional
representatives in various European countries will facilitate the organization
of this section of the regulatory filings.

 

 

Encorium-Oramed Proposal

Page 3

Confidential

5 May 2007

 


--------------------------------------------------------------------------------



 

 

Formal toxicology studies to US-GLP standards will have to be performed in two
animal species. The physical limitations of the dosage form and its components
will require an innovative yet scientifically valid program be conducted
Encorium has extensive experience in the conduct of such trials. Appropriate
internal and external expertise is available to support the preclinical
toxicological activities. Identification and oversight of appropriate research
facilities, detailed audits, pharmacokinetics and toxicokinetic drug studies,
data analysis and report generation etc. will be required.

 

Clinical Program

To date, extensive information is available on the action of insulin however,
oral administration and the use of novel “excipients” may require unique
scientific, toxicological, and regulatory support programs. The current clinical
experience with the product will need to be summarized and presented in context.
Encorium, in conjunction with Oramed, will design, write, and execute the
necessary Phase I/II trials not only to gain regulatory approval of the IND but
also in order to advance Oramed to the next stages in its fund raising
activities. If Oramed so desires, we would be willing to support it in its fund
raising activities.

 

These clinical services will include development of necessary protocols,
approvals, site identification/management and analysis/reporting of the
necessary studies to support the development of Oramed’s products. Our extensive
staff of regional CRAs and medical officers will provide the necessary medical
and data oversight. Complete data and facilities audits can be performed if
deemed necessary.

 

Data Management

Encorium has extensive resources in the production, organization, management and
data analysis both for individual studies as well as complete submissions.
Detailed audits of Encorium and Encorium sponsored studies have been conducted
by the majority of our clients as well as by the FDA and European Regulatory
authorities. Encorium has the prerequisite document management services to meet
any study or regulatory requirement in support of Oramed’s preclinical and
clinical activities.

 

 

Encorium-Oramed Proposal

Page 4

Confidential

5 May 2007

 


--------------------------------------------------------------------------------



 

 

Business/Commercial Opportunities

As we discussed, your pharmacologic concepts and proposed indications are highly
inventive and innovative. The concept of evening dosing, the need for 3 or 4
times a day dosing or the presence of enhancers may either be considered
advantageous or hinder the commercial viability of the product. A detailed
market assessment of the product and its proposed use may aid substantially in
the company’s fund raising activities. Encorium can perform such analysis
including small focus groups of patients and physicians. Encorium will also use
it’s extensive range of contacts, both within the investment community as well
as at various pharmaceutical companies to aid Oramed in its fund
raising/commercialization of its oral delivery technology.

 

Encorium would like to formalize a relationship with Oramed with the specific
goals of filing an IND in the United States and completion of the necessary
Phase I/II studies. We at Encorium are committed to seeing that Oramed is
successful. To that end, we would like to propose that Encorium be retained to
conduct the necessary studies and support services required for a US IND filing
for Oramed’s oral insulin program. These services will include all necessary
preclinical and clinical (Phase I/II) studies and related support services.

 

We would like to propose a multi-stage development collaboration. The first
Stage of this program will entail establishing the magnitude of the program, its
technical issues and subsequent regulatory requirements by performing a detailed
analysis/critique of its current status. This analysis will also allow for the
generation of an initial development plan including budget estimates, resources
and timeline requirements. My senior staff and I will perform this technical
analysis and related plan development.

 

Encorium estimates that the following time will be required to reach the end of
Stage I:

 

Encorium Personnel

Tasks

Estimated Time Required

Dr. John Ziemniak and Possible Outside Consultants for Pertinent Regulatory and
Toxicology Issues

Review of oral insulin data available to date

Review of CMC for components of oral insulin

Review of information available in the public

domain on all components of oral insulin

Development of status document

Development of pre-clinical requirements and

selection of GLP facilities

Development of clinical requirements and

selection of study centers

Initiation of discussions with regulatory

authorities

200 hours @ $283/hr

 

 

 

Encorium-Oramed Proposal

Page 5

Confidential

5 May 2007

 


--------------------------------------------------------------------------------



 

 

 

Liz Mead

Review of status document

Review of pre-clinical requirements

Development of clinical requirements and

selection of clinical centers

Support for regulatory discussions

60 hours @ $283/hr

Dr. Ken Borow

Review of status document

Review of pre-clinical requirements

Development of clinical requirements and

selection of clinical centers

Support for regulatory discussions

Medical oversight and strategic consulting

60 hours @ $450/hr



In order to initiate this first stage, a non-refundable retainer fee of $100,000
is required to cover Encorium’s professional fees as outlined above. These fees
are associated with the preparation of a detailed development plan, budget,
timeline and review of existing technical information. Pass through expenses
will be tracked and billed independently of professional fees are not included
as part of the retainer fee. Pass through expenses for travel will conform with
Encorium’s usual Sponsor-related policies for travel within and outside of
continental United States. Any remainder or unused portion of the retainer fee
will be credited to additional future professional services for the oral insulin
or other Oramed sponsored programs. Upon completion and acceptance of the
initial development plan and budget, additional services will be compensated for
with a combination of cash and equity. Details of this compensation arrangement
will be determined as the program progresses. The technological expertise,
leadership, and commitment to developing oral insulin that Oramed brings are
substantial. We at Encorium would like to participate in the co-development of
the Oramed’s oral insulin product. I am certain that we can arrive at an
innovative and mutually beneficial compensation model. I would like to discuss
this or any alternate proposals with you at your earliest convenience.

 

Sincerely,

/s/ Kenneth M. Borow, M.D.

Kenneth M. Borow, M.D.

 

 

The terms and conditions stated herein are agreed and accepted.

 

 

_____________________________

___________________

_____________

Name

Title

Date

 

 

 

 

Encorium-Oramed Proposal

Page 6

Confidential

5 May 2007

 

 

 